DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes that based on the amended claim language, the double patenting rejection no longer applies and has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Rosenberg, US 2019/0298481 A1; Bychkov, US 2014/0028548 A1; Payyavula, US 2020/0015918 A1) fails to anticipate or fairly suggest the features of: a three-dimensional display system for use in a surgical robotics system, comprising a processor that detects and tracks the eyes of the user relative to the 3D display based on processing output data of the first sensor assembly and automatically adjusts a spatial relationship which maintains a prescribed distance between the eyes of the user and the 3D display and centers the eyes of the user relative to the 3D display, including adjusting a position or an orientation of a seat on which the user is to sit, based on the detected eyes of the user to affect the user's visualization of the three-dimensional images on the 3D display, and the processor that detects and tracks the gaze of the user based on processing output data of the second sensor assembly, along with all other limitations specified in independent Claims 1 and 14. The above claim language can be seen in at least Figs. 1-2 and paragraphs [0045]-[0046] and [0053] of the Specification as originally filed.
Dependent Claims 2-13 and 15-20 are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482